Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 17th, 2018, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






Allowable Subject Matter
Claims 1 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art are Gao et al (Enhancement mechanism of super fine machining pattern on mechanical property of adhesion interface of Al alloy), Tomantschger (US 2010/0304171 A1), and Naritomi et al (US 2010/0098910 A1).
Gao discloses an aluminum alloy sheet directly attached to an adhesive layer (i.e., metal/resin composite structure comprising an aluminum-based aluminum alloy sheet), the aluminum alloy sheet having a surface specifically designed for bonding to the resin member, the bonding surface having a first set of grooves and protrusions (i.e., a first concavo-convex shape having a first set of profile elements), wherein the grooves and protrusions are formed by etching grooves at a spacing of 0.2 mm, the spacing therefore corresponding to an average protrusion width (i.e., mean width Rsm) of 200 microns (Gao: Figs. 1(b) and 5(a)-(c); Introduction, first paragraph; Materials and methods, second paragraph). From the figures of Gao, there clearly exists second protrusions (i.e., second concavo-convex shapes) located in the first concavo-convex shape having the first set of profile elements (Gao: Figs. 5(a)-(c)).
However, Applicant persuasively argues that the average protrusion width (i.e., mean width Rsm) of 200 microns taught by Gao is outside the range of equal to or greater than 600 microns and equal to or smaller than 1300 microns as now recited by amended claim 1. Gao selects its Rsm of 200 microns based on a particular fracture model, which takes into account three separate fracture modes evaluated by a T-Peel test. Since Gao considers its overall surface morphology, inclusive an Rsm of 200 microns, as promoting improved adhesion, one of ordinary skill would not have reason to select an Rsm other than 200 microns, and therefore, a person of ordinary skill would not contemplate the claimed 
	Neither Tomantschger nor Naritomi remedy the deficiencies of Gao. 
Claim 8 is directed to a manufacturing method requiring each of the elements found in present claim 1. Therefore, claim 8 contains the allowable subject matter of claim 1, and consequently, claim 8 is allowable.
Therefore, claims 1 and 7-8 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783